Title: To James Madison from Thomas Mendenhall, 2 July 1808
From: Mendenhall, Thomas
To: Madison, James



Sir,
Savannah July 2d: 1808.

Having been informed that a Treaty, or Commercial arrangement, will in all probability take place between the United States and the new Government of Brazils, whereby the appointment of Consul to reside at the principal Seat of Commerce may be rendered necessary; I beg leave in that event to offer myself a Candidate for the office.  I take the liberty of enclosing a Letter from Coll. Geo. M. Troup, one of our representatives in Congress.  Should Similar Letters be deemed essential from our other representatives, I Will procure and forward them, and also one from the Governor of our State.  I have the Honor to be very respectfully Your Mo. Ob. Servt.

Tho: Mendenhall Jr

